 Case: 1:18-cr-00185 Document #: 210 Filed: 10/15/20 Page 1 of 1 PageID #:1261

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:18−cr−00185
                                                           Honorable Gary Feinerman
Tobias Diggs, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 15, 2020:


       MINUTE entry before the Honorable Gary Feinerman. as to Tobias Diggs, Joshua
McClellan: Jury trial held on 10/15/2020 and continued to 10/16/2020 at 09:30 AM.
Mailed notice (air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
